Horton, J.,
concurring specially: I agree with the answer we are returning to Judge Devine. I am concerned about the test we apply to reach that answer. The application of the consumer protection exemption, RSA 358-A:3,1, is a difficult exercise. The majority opinion is helpful in defining the two poles of our jurisprudence on this statutory exemption. The parties to this appeal have taken their positions in close proximity to these poles. Laconia Investment Properties, Inc. takes the position of the shrinking majority in Rousseau v. Eshleman, 128 N.H. 564, 519 A.2d 243 (1986), (and, I submit, the minority). It says that the exemption applies to all aspects of any trade or commerce regulated pursuant to statute, the fate of the abused consumer being properly left to the regulatory authority. The Gilmores say that the exemption is very narrow, being limited to those transactions which are specifically permitted under a statutorily created regulatory scheme! The majority would take this interpretation one step further, limiting the exemption to actions permitted under New Hampshire or federal regulatory statutes themselves or permitted by a regulatory board or officer under a statute.
I disagree with the majority’s statement that the Rousseau dissent “took the position that the exemption applies only with respect to activities which are in accordance with State statute or federal law.” That learned minority accepted the broad trade or commerce theory but said no exemption was available since the regulatory scheme was not a creature of statute. They then proposed a limited common law exemption for the portion of the practice of law that was not trade or commerce (the “learned profession” portion).
I would follow Rousseau. I would begin by finding that the RSA 358-A:3,1, exemption applies to all transactions arising under regu*241lated trade or commerce. A plain meaning analysis would appear to support this position. RSA 358-A:3, although exempting “transactions,” purports to define the scope of transactions exempted in each of its paragraphs. Paragraph I exempts transactions arising in trade or commerce administered by regulatory authority authorized by statute. Paragraph II (repealed in 1985) exempted transactions arising in trade or commerce which reached a low threshold of gross revenue generated in interstate commerce. Paragraph II then “unexempted” transactions primarily occurring intrastate and over which federal jurisdiction was not asserted. Paragraph III exempts trade or commerce over which the Federal Trade Commission has asserted jurisdiction by specific complaint. Paragraph IV exempts innocent third party disseminators of deceptive material. Finally, under Paragraph IV-a, specific transactions are exempted: those entered into more than two years prior to the complaint.
When the legislature intended to limit the exemption to specific transactions, it did so. See RSA 358-A:3, IV-a. When it wanted to make sure that specific transactions were not exempt, it did so. See RSA 358-A:3, II (repealed). Otherwise, the legislature dealt in broader exemptions of elements of trade and commerce.
Taking the interpretation of the majority, it is difficult in this age of enlightenment to envision an act, included within the prohibitions of RSA 358-A:2 (“Acts Unlawful”), being permitted by New Hampshire or federal regulatory statutes, or made available for regulatory permission by these statutes. The legislature intended to exempt something meaningful. It was the regulated trade or commerce they intended to exempt.
Having concluded that all transactions in regulated trade or commerce are exempt, I would consider what is “regulated trade or commerce,” or, more appropriately, what is “administered” trade or commerce? The specific exemption language is “trade or commerce otherwise permitted under laws as administered by any regulatory board or officer acting under statutory authority of this state or of the United States.” RSA 358-A:3,1. Thus, the exempt trade or commerce must have a statutory basis or be subject to control imposed by statute. The basis or control must be administered by a regulatory board or officer empowered by statute to administer the conduct of the trade or commerce. The scope of administration is the crucial factor for our concern. Therein lies the key to the intent of the exemption. Mere licensing requirements, approval of plans or declarations, limited trade prohibitions, and consumer protection provisions should not be enough. The regulatory scheme, as imple*242mented pursuant to statute, must provide protection to the consumer in a manner calculated to avoid the same ills as RSA chapter 358-A. What the exemption permits is the ability for the legislature and its administrative arms to substitute consumer protection tailored to the needs of trade or commerce as well as the public at large, and to substitute administrative consumer relief for judicial consumer relief. I would require the regulatory scheme to provide functionally equivalent substantive protection and an appropriate dispute resolution procedure. This would provide the statutory framework for administration as intended by the statutory exemption.
RSA chapter 356-B has many elements of such a framework, but neither provides similar substantive protection for the condominium consumer, nor provides an alternate procedure for the resolution of consumer complaints which is comprehensive enough to replace the statutory judicial relief.
My answer also is no, but for these reasons.